UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1900


MONICA JEFFRIES,

                Plaintiff – Appellant,

          v.

WAL-MART STORES EAST, L.P.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      George J. Hazel, District Judge.
(8:15-cv-00473-GJH)


Submitted:   October 13, 2016               Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica Jeffries, Appellant Pro Se.        Ethan Daniel Balsam, Kevin
Michael Kraham, LITTLER MENDELSON        PC, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Monica Jeffries appeals the district court’s order granting

Defendant’s motion to dismiss her complaint alleging disability

discrimination and retaliation claims, pursuant to the Americans

with   Disabilities   Act    of    1990,    42   U.S.C.   §§   12101    to   12213

(2012).     We have reviewed the record and find no reversible

error.    Accordingly, we affirm the district court’s order.                  See

Jeffries v. Wal-Mart Stores East, L.P., No. 8:15-cv-00473-GJH

(D. Md. July 11, 2016).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court    and    argument     would   not   aid    the

decisional process.

                                                                        AFFIRMED




                                       2